Case 1:18-cv-OO460-LO-|DD Document 18 Filed 04/04/19 Page 1 of 5 Page|D# 110

United States Department of State

Washington, D.C. 20520

 

April 2, 2019

  

 
  
 

RECEWED

Femando Galindo, Clerk of Court §§ MA.LROOM

United States Eastem District of Virginia
Albert V. Bryan U.S. Courthouse

401 Courthouse Square

Alexandria, VA 22314

 

 

 

ct.F.nK, u.s. orsrmcr`couar
ND vincele

Re: France.com, INC. v. French Republic, 1:18-cv-00460-L0-IDD
Dear Mr. Galindo:

I am writing regarding the Court’s request for transmittal of a Summons,
Complaint, and Notice of Suit to the French Republic pursuant to 28 U.S.C.
Section 1608(a)(4) as a defendant in the above referenced lawsuit.

The United States Embassy in Paris, France transmitted these documents to
the Ministry of Foreign Affairs of the French Republic under cover of diplomatic

note No. 2019/56, dated and delivered on March 5, 2019. A certified copy of the
diplomatic note is enclosed.

Sincerely,

Jared N. Hess
Attorney Adviser
Overseas Citizens Services
Office of Legal Affairs

Case 1:18-cv-OO460-LC-|DD Document 18 Filed 04/04/19 Page 2 of 5 Page|D# 111

      
    

Embassy of the United States of America

American Citizens Services
2, avenue Gabriel
75382 Paris Cedex 08

I, Laura L. BIEDEBACI-I, Consul in Paris, France, certify that this'is a true copy
of the Embassy of the United States of America diplomatic note number 2019/56 dated 5
March 2019 and delivered to the Ministry of Foreign Affairs of France on 5 March 2019.

L/@<…MWM&

Laura L. BIEDEBACH
Consul

MAR 0»'6 2019`

-c\;;o-oAGO-LO-|DD Document 18 Filed 04/04/19 Page 3 of 5 Page|D# 112

  

2019/56

The Embassy of the United States of America presents
its compliments to the Ministry of Europe and of Foreign
Affairs and has the honor to refer the Ministry of Foreign
Affairs of the French Republic to the lawsuit France.com,
INC. v. French Republic, l:lS-cv-OO460-LO-IDD which is
pending in the U.S. District Court for the Eastern District
of Virginia. The French Republic is a defendant in this
case. The Embassy transmits a Summons and Complaint
herewith. The U.S. District Court for the Eastern District
of Virginia has requested service of these documents. This
note constitutes transmittal of these documents to the
Government of the French Republic as contemplated in Title

28, United Stares Code, Section 1608(a)(4).

 

Under applicable U.S. law a defendant in a lawsuit

  
 

z.eq,-w~:cr-_-.i-..-A.A.. -..¢._ ~ '.'

must file an answer to the Compliant or some other

   

     

`.L'\_.-

     

responsive pleading within 60 days of the date of the

   

transmittal of the Complaint, in this case the date of this

  

:.t¢~..».~§

note. Failing to do so, a defendant risks the possibility

Of having judgment entered against it without the

DIPLOMATIC NOTE

Case 1:18-cv-QQ4

    

D:re t§n.r:ts,. F.ned 0`4?0471‘9 " pagé‘éi:brsPagéio#:ii~si

  

,jd;x-, v z

 

opportunity to present arguments or evidence on its behalf.
Therefore, the Embassy request that the enclosed Summons
and Complaints be forwarded to the appropriate authority of
the French Republic with a view towards taking whatever

steps are necessary to avoid a default judgment.

In addition to the Summons and Complaint the Embassy
is enclosing a Notice of Suit prepared by the plaintiff,
which summarizes the nature of the case and includes
references to pertinent U.S. laws concerning suits against

foreign States.

Under U.S. law any jurisdictional or other defense
including claims of sovereign immunity must be addressed to
the court before which the matter is pending, for which
reason it is advisable to consult an attorney in the United
States. It is the practice of the U.S. Department of State
to be available to discuss the requirements of U.S. law
with counsel. The U.S. Government is not a party to this

case and cannot represent other parties in this matter.

 
 
  

. 1"1§`§‘?%¢"15/;6471`§ ""'F$age 5 015 Pagelo# 114

 
  

ease 1:13-c\/-004<50;1__%:_§j `

_ - v
'».. »'.~:'.:1 "' 1

  
 

 

The Embassy takes this opportunity to renew to the
Ministry of Europe and of Foreign Affairs the assurances of

its highest consideration.

   

Embassy of the United States of

Paris, March 5, 2019

 

 

 

